Foley, S.
The net amount of the trust fund bequeathed to Fidelity Trust Company was $48,276.40. The cestui is entitled to the income earned thereon from the date of the death of testator to the date when the fund was set up, and the decree should so provide. Matter of Parkin, 190 App. Div. 875; Matter of Stanfield, 135 N. Y. 292. Interest on the legacy to Howard Chichester- should be paid from one year after the grant of letters. Interest should be figured on both of these legacies at the rate earned on the entire estate during that period. The delay was not occasioned by any neglect of the executor. The estate was in litigation, and the title to the whole estate was involved. The account shows that both the legacies were paid as soon as the executor could properly do so.
Decreed accordingly.